DETAILED ACTION
An amendment, amending claims 1, 3 and 12, was entered on 6/2/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Cawthorne (US 2017/0087745) teaches a method of forming a component suitable for use in a gas turbine engine (Abst.; ¶¶ 0002, 0036), comprising the steps of: applying a plurality of ceramic tows around a mandrel to form a rotor (i.e. claimed aerofoil) shaped core that extends along an axis (¶¶ 0006, 0036, 0042; Fig. 2); covering the core preform with a plurality of ceramic tows that extend along the axis and form the outermost surface (¶¶ 0006, 0042; Fig. 6); separating the mandrel from the rotor (¶ 0006); and infiltrating the assembly with a ceramic matrix material by applying an adhesive fugitive polymer to each of the core tows and outermost tows prior to applying the tows to the mandrel (i.e. claimed selecting a predetermined amount of fugitive polymer to serve as the ceramic matrix material during the step of infiltration) (¶¶ 0006, 0043) and applying heat and pressure to the perform to consolidate the matrix material (¶ 0078).
Widrig et al. (US 6,648,597) teaches a process of forming a CMC airfoil which includes upper and lower platforms (Fig. 1; Abst.), but fails to teach or suggest transitioning reinforcement tows from the aerofoil axis radially outward to cover the platforms.
Cook et al. (US 2014/0209737) teaches forming an airfoil with a ceramic filler insert (¶ 0021), but fails to teach or suggest that it is placed between the core preform and the reinforcement tow preform.
None of the prior art, taken individually or in combination, fairly teaches or suggests transitioning reinforcement tows from the aerofoil axis radially outward to cover the platforms or placing a ceramic filler insert between the core preform and the reinforcement tow preform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712